Citation Nr: 1116706	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip condition, to include bursitis.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from January 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the June 1994 rating decision does not relate specifically to an unestablished fact necessary to substantiate the claim for service connection for a right hip disability; the additional evidence does not raise a reasonable possibility of substantiating the claim.  

2.  Evidence received since the June 1994 decision of record does relate specifically to an unestablished fact necessary to substantiate the claims for service connection for right and left knee disability, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a right hip disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has been received to reopen claims of entitlement to service connection for bilateral knee disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  Furthermore, the Veteran has received notice on what is required to reopen a previously denied claim for service connection, in accordance with jurisprudential precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).    

The Veteran is represented by a private attorney, and this gentleman is presumed to have knowledge of what is necessary to reopen a previously denied claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records which were of record at the time of the last denial.  No material evidence has been submitted in connection with the claim to reopen on the right hip issue, and there is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that as the Veteran has not submitted evidence which is both new and material with regard to his claim to reopen a claim for entitlement to service connection for a right hip disability, and he has not indicated that such evidence exists but has not yet been obtained.  As such, there is no duty to provide a VA examination or a medical opinion on this issue.  See 38 C.F.R. §§ 3.326, 3.327 (2010).  Furthermore, as the below decision reopens claims for entitlement to service connection for bilateral knee disabilities, there is no concern as to VCAA compliance on that portion of claims decided below.  



Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis

New and Material Evidence, Right Hip

Service connection was initially denied for a right hip disability in a June 1994 rating decision.  Evidence at the time included the Veteran's service treatment records, Army Reserve examination records, and a VA examination report dated in March 1994.  The VA examination revealed "probably inflammatory hip discomfort such as bursitis."  The basis of this denial was that "service medical records are negative for complaint of or treatment for [right] hip . . . disabilities or injuries."  The Veteran did not appeal the decision, and it became final.  

Evidence received since the June 1994 decision includes VA clinical treatment reports, an August 2007 VA examination report, and the Veteran's statements.  With regard to the right hip, there is one ambiguous entry, dated in October 2007, which purports to show some pain in the joint.  Specifically, the clinical entry lists "BIL shoulder, knees, rt hip enlarged or painful joints" as a complaint, with no diagnosis provided in the assessment portion of the treatment record.  There is no further discussion of right hip symptomatology or etiology in any other part of the evidentiary record submitted since the last final decision.  

Essentially, the only evidence received in connection with this claim to reopen is a clinical record documenting enlarged or painful right hip.  Prior to the RO's 1994 decision, there was evidence of current inflammatory hip disability.  As noted, the basis of the prior denial was the absence of hip disease or injury in service.  None of the evidence received after the June 1994 decision is probative of whether the Veteran had hip disability or injury in service-other than his own contentions which were considered previously. 

In the absence of evidence addressing an unestablished fact (in service disease or injury) necessary to substantiate the underlying claim of service connection, the Board cannot reopen the claim.  See 38 C.F.R. § 3.156.  Thus, the Veteran's claim must be denied.  

New and Material Evidence, Bilateral Knees 

The Veteran was denied service connection for disabilities of the bilateral knees in a June 1994 rating decision.  Evidence at the time included the Veteran's service treatment records, Army Reserve examination records, and a VA examination report dated in March 1994.  Service treatment records included a May 1971 complaint of bilateral knee pain.  There was right patellar crepitance and some pain with movement of the left patella.  It was noted at the time that the Veteran may have had chondromalacia of the patellae.  Army Reserve examinations were negative for any knee complaints.  The March 1994 VA examination revealed some limitation of flexion of the knees.  The diagnosis was chondromalacia patellae.  

Service connection was denied for bilateral knee disability on the basis of there being no connection between the May 1971 in-service treatment for knee complaints and the then-current diagnosis of chondromalacia patellae.  The RO determined that the knee complaints in service were "shown to be a temporary condition which resolved with treatment, and no permanent residual disability was shown at the time of separation."  The Veteran did not appeal the decision, and it became final.  

Evidence received since the June 1994 decision includes VA clinical records which show that the Veteran now has degenerative joint disease in the knees.  He asserts that this resulted from the in-service injury of 1971.  

The diagnosis of degenerative joint disease is new, in that it was not of record at the time of the previous denial.  Additionally, this evidence is also material, in that it raises the possibility as to whether degenerative joint disease (as opposed to chondromalacia patellae) can be attributed to the in-service knee complaints.  As this is the case, and given the low evidentiary standard required to support a reopening, the Board will reopen the issues of service connection for right and left knee disabilities.  See 38 C.F.R. § 3.156.  


ORDER

New and material evidence has not been received to reopen a claim of service connection for a right hip condition, to include bursitis; as such, the appeal is denied.    

New and material evidence has been received to reopen a claim of service connection for a right knee disability; to that extent only, the claim is granted.    

New and material evidence has been received to reopen a claim of service connection for a left knee disability; to that extent only, the claim is granted.    


REMAND

In light of the evidence of current degenerative joint disability in the knees, the Veteran should be provided a VA examination to determine whether the disability is related to the in-service knee complaints.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for an orthopedic examination to determine the etiology of current disability in the knees.  To that extent, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee disability is related to his knee complaints in service.  A rationale should accompany any conclusions reached.  

3.  Following the directed development, the RO must conduct a de novo review of the claims for service connection on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


